Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Penn West announces its results for the first quarter ended March 31, 2008 CALGARY, May 6 /CNW/ - (TSX - PWT.UN; NYSE - PWE) Penn West Energy Trust ("Penn West") is pleased to announce its results for the first quarter ended March 31, 2008 with the Canetic and Vault operations included from mid-January << Canetic and Vault Closings - Production for the first quarter of 2008 was approximately 201,800 boe(1) per day including the Canetic Resources Trust ("Canetic") and Vault Energy Trust ("Vault") assets from January 1, 2008. Production consisted of approximately 114,177 barrels per day of crude oil and NGL and 526 mmcf per day of natural gas. - Penn West Energy Trust closed its acquisitions of Canetic on January 11, 2008 and Vault on January 10, 2008. The reported results of operations and funds flow(2) include the Canetic and Vault assets from these closing dates forward. Operations - Reported production averaged 192,291 boe per day in the first quarter of 2008 compared to 128,024 boe per day in the fourth quarter of 2007. - Reported crude oil and NGL production averaged 109,016 barrels per day and natural gas production averaged approximately 500 mmcf per day in the first quarter of 2008. - Capital expenditures excluding corporate acquisitions totalled $278 million including $4 million of net asset dispositions and we drilled 115 net wells in the first quarter with a success rate of 96 percent. Financial - Funds flow of $632 million ($1.76 per unit-basic (2)) in the first quarter of 2008 was 81 percent higher than funds flow of $349 million ($1.44 per unit-basic) realized in the fourth quarter of 2007. With the Canetic and Vault assets included from January 1, 2008 pro forma funds flow for the first quarter of 2008 was $653 million ($1.74 per unit-basic). - Net income in the first quarter of 2008 was $78 million ($0.22 per unit-basic) compared to net income of $127 million ($0.53 per unit- basic) in the fourth quarter of 2007, which included $106 million of one-time future income tax recoveries related to tax rate reductions. - Netbacks(2) of $40.57 per barrel of oil equivalent were 37 percent higher than the first quarter of 2007. (1) Please see "Oil and Gas Information Advisory" below for information regarding the term "boe". (2) The terms "funds flow", "funds flow per unit-basic" and "netbacks" are non-GAAP measures. Please see "Non-GAAP Measures Advisory" and "Calculation of Funds Flow" below. Distributions - Penn West's Board of Directors recently resolved to keep the Trust's distribution level at $0.34 per unit, per month, for the months of May, June and July based on current forecasts of commodity prices, production levels and planned capital expenditures. Commodity Environment - The price of crude oil continues to set record highs. Demand growth in Asia and several OPEC countries continues at historically high levels while supply growth remains behind the pace of demand growth. The net result is greater reliance on OPEC's unutilized capacity, which is expected to become further strained as the year progresses. - Heavy oil differentials have narrowed substantially in the first quarter of 2008 compared to fourth quarter 2007, but remain wider than the first quarter of 2007. - Natural gas prices began to rebound in the first quarter of 2008. The past winter started with the largest North American natural gas inventory levels in history. The second half of winter was colder than recent years resulting in a rapid erosion of inventory levels. Also contributing to the inventory decrease was a year-over-year reduction in liquefied natural gas ("LNG") imports as cold weather and unscheduled downtime at several nuclear power plants overseas drew more LNG than expected away from North American markets. Alberta Royalty Update - The new royalty framework continues to be under review with the objective of avoiding "unintended consequences" of the plan. In April 2008, the Government of Alberta announced a new program supporting producers in the development of deep oil and gas reserves that would have been uneconomic under the new framework. These incentives apply to oil exploration wells deeper than 2,000 metres and gas exploration and development wells deeper than 2,500 metres. Financing - On April 30, 2008, the Company priced the issuance of US$480 million and CAD$30 million of proposed senior unsecured notes on a private placement basis primarily in the United States maturing in eight to 12 years, and bearing interest at 6.12 percent to 6.40 percent with an average rate of approximately 6.25 percent. The note issuance is expected to close on or about May 29, 2008 and the Company expects to apply the proceeds to the repayment of bank debt. HIGHLIGHTS Three months ended March 31 2008 2007 % change Financial (millions, except per unit amounts) Gross revenues(1) $ 1,136 $ 582 95 Funds flow 632 311 103 Basic per unit 1.76 1.31 34 Diluted per unit 1.75 1.30 35 Net income 78 96 (19) Basic per unit 0.22 0.41 (46) Diluted per unit 0.22 0.40 (45) Total expenditures, net 278 216 29 Long-term debt at period-end(2) 3,639 1,402 160 Distributions paid(3) $ 337 $ 242 39 Operations Daily production Natural gas (mmcf/d) 500 340 47 Light oil and NGL (bbls/d) 81,678 49,106 66 Heavy oil (bbls/d) 27,338 22,610 21 Total production (boe/d) 192,291 128,447 50 Average sales price Natural gas (per mcf) $ 7.98 $ 7.59 5 Light oil and NGL (per bbl) 88.77 59.49 49 Heavy oil (per bbl) 66.64 41.03 62 Netback per boe Sales price $ 68.35 $ 50.08 36 Risk management (3.41) 0.29 (100) Net sales price 64.94 50.37 29 Royalties 12.25 9.63 27 Operating expenses 11.64 10.70 9 Transportation 0.48 0.53 (9) Netback $ 40.57 $ 29.51 37 (1) Gross revenues include realized gains and losses on commodity contracts. (2) Excluding convertible debentures assumed on the Canetic and Vault acquisitions. (3) Includes distributions paid prior to those reinvested in trust units under the distribution reinvestment plan. DRILLING PROGRAM Three months ended March 31 2008 2007 Gross Net Gross Net Natural gas 81 42 49 21 Oil 78 46 53 37 Dry 4 4 4 3 163 92 106 61 Stratigraphic and service 23 23 15 15 Total 186 115 121 76 Success rate(1) 96% 95% (1) Success rate is calculated excluding stratigraphic and service wells. UNDEVELOPED LANDS As at March 31 2008 2007 % change Gross acres (000s) 4,804 3,996 20 Net acres (000s) 3,927 3,577 10 Average working interest 82% 90% (9) FARM-OUT ACTIVITY Three months ended March 31 2008 2007 Wells drilled on farm-out lands(1) 33 90 (1) Wells drilled on Penn West lands, including re-completions and re- entries, by independent operators pursuant to farm-out agreements. CORE AREA ACTIVITY Undeveloped Net wells land as at drilled for March 31, the three 2008 months ended (thousands March 31, of net Core Area 2008 acres) Gas 35 1,791 Light oil 27 1,097 Heavy oil 53 1,039 115 3,927 TRUST UNIT DATA Three months ended March 31 (millions of units) 2008 2007 % change Weighted average Basic 359.5 237.4 51 Diluted 361.2 239.7 51 Outstanding as at March 31 Basic 374.9 238.0 58 Basic plus trust unit rights 399.9 252.7 58 On January 11, 2008, Penn West issued approximately 124.3 million trust units on the closing of the Canetic acquisition and approximately 5.6 million units on the closing of the Vault acquisition on January 10, 2008. Letter to our Unitholders >> The first quarter of 2008 was a time of great activity throughout Penn West. Our asset base expanded considerably in mid-January as we closed the acquisitions of Canetic Resources Trust ("Canetic") and Vault Energy Trust ("Vault"). While certainly not without challenges, we have been pleased with the integration process to date and are comfortable that the successes seen throughout the first quarter will continue. Operationally, Penn West executed a $278 million capital development program during the first quarter and drilled a total of 115 net wells at costs lower than budgeted. Pro forma production for the quarter, with Canetic and Vault included from January 1, 2008 averaged 201,800 barrels of oil equivalent ("boe") per day, in-line with our expectations particularly given the cold weather experienced throughout February. Average operating netbacks were robust at $40.57 per boe compared to $29.51 per boe in the first quarter of 2007.
